                            THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO



    PUERTO RICO LAND & FRUIT, S.E., et
    al.,

           Plaintiffs,

           v.                                                     Civil No. 09-2280 (ADC)

    MUNICIPIO DE CULEBRA, et al.,

           Defendants.



                                                   ORDER

        Before the Court is a motion filed by CORALations, Inc., (“Coralations”) to unseal a

settlement agreement between Plaintiff Puerto Rico Land & Fruit (“PRLF”) and Defendants

Municipality of Culebra (“the Municipality”) and Culebra Conservation and Development

Authority (“ACDEC”). ECF No. 381. PRLF and ACDEC did not file an opposition to Coralations’

request.

        The Court referred the matter to Magistrate Judge Bruce J. McGiverin for a Report &

Recommendation (“R & R”). ECF No. 382. Magistrate Judge McGiverin issued a R & R

recommending the Court grant the motion to unseal the settlement agreement filed at ECF No.

182. 1 ECF No. 385. The R &R informed the parties they had fourteen days to file an objection.


1There are two settlement agreements filed under seal in the docket. Coralations did not identify which settlement
agreement it sought to unseal. The R & R concluded that Coralations’ motion refers to the agreement at ECF No.
182, to which Coralations did not object. Accordingly, the Court interprets Coralations’ request as limited to ECF
No. 182.
Civil No. 09-2280 (ADC)                                                                            Page 2


The parties did not file any objections. The Court hereby deems the R & R unopposed and

submitted for final determination.

       After careful review, the Court ADOPTS the R & R and herein incorporates it by

reference in full 2. ECF No. 385. For the reasons outlined in the R & R, the Court GRANTS

Coralations’ motion to unseal the settlement agreement between PRLF and ACDEC filed at ECF

No. 182.

       SO ORDERED.

       At San Juan, Puerto Rico, on this21st day of August, 2019.

                                                        S/AIDA M. DELGADO-COLÓN
                                                        United States District Judge




2The Court notes that at page 1 of the Report and Recommendation, it should read that “PRLF, the Municipality
and ACDEC did not reply, which waives their objection to Coralations’ motion.” ECF No. 385. This does not
however impact the adoption of all arguments set forth in the R & R.
